Response to Arguments
Applicant’s arguments, see remark page 6, filed 1/29/21, with respect to the rejection under 35 USC 112, have been fully considered and are persuasive.  The rejection under 35 US 112 of claims 2-8, 11, and 12 has been withdrawn.  Applicant’s arguments, see remark pages 6-8, filed 1/29/21, with respect to the rejection under 35 USC 103, have been fully considered and are persuasive.  The rejection under 35 USC 103 of claims 1-5, 9, 13-15 has been withdrawn. 
Allowable Subject Matter
The examiner agrees with applicant’s remarks on pages 7-8.  Claims 1, 14, and 15 are allowed.  Dependent claims 2-5, 9, 13, 16-17, which further limit the allowed claims, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bunjob Jaroenchonwanit whose telephone number is (571)272-3913.  The examiner can normally be reached on M-F 5:30-13:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-12020/0221444.


/Bunjob Jaroenchonwanit/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        5/3/2021